LAZARD LTD 30 ROCKEFELLER PLAZA NEW YORK, NY 10020 PHONE (212) 632-6523 FAX (212) 332-5972 bill.white@lazard.com July 6, 2011 VIA EDGAR AND FACSIMILE Mr. Rufus Decker Accounting Branch Chief Division of Corporation Finance U.S. Securities and Exchange Commission treet, N.E. Washington, D.C. 20549-7010 Re: Lazard Ltd Form 10-K for the Fiscal Year ended December 31, 2010 Form 10-Q for the Fiscal Quarter ended March 31, 2011 Schedule 14A filed on March 18, 2011 File No. 1-32492 Dear Mr. Decker: Pursuant to your correspondence dated June 30, 2011, set forth below is our response to the comment of the staff of the Division of Corporation Finance (the “Staff”), regarding the above referenced filings. For your convenience, the entire text of the Staff’s comment is set forth in bold text followed by the response of Lazard Ltd (“Lazard” or the “Company”). SCHEDULE 14A FILED ON MARCH 18, 2011 Compensation Discussion and Analysis, page 19 Philosophy and Objectives of Our Compensation Program, page 20 Competitive Compensation Considerations, page 21 1. We note your response to comment seven of our letter dated May 27, 2011.Please note that, as it is used in the context of Regulation S-K Item 402, the term, “benchmarking,” has a specific meaning.Refer to Question 118.05 of the Regulation S-K Compliance and Disclosure and Interpretations.If you continue to use this term in future filings, please clarify the context in which you use the term. 2 Response:The Company acknowledges the Staff’s comment, and, will clarify our use of the term “benchmarking,” to the extent such term is used in any future filings with respect to compensation disclosure pursuant to Regulation S-K Item 402. ** * Should you require further clarification of the matters discussed in this letter, please contact me at (212) 632-6523 or Scott Hoffman, General Counsel and Corporate Secretary, at (212) 632-6106. I would appreciate if you would send your response by facsimile to me at (212) 332-5972. Very truly yours, /s/ William J. White William J. White Sr. Vice President, Assistant Secretary & Counsel
